DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 16, and 20 each recite “a large angle galvanometer”; however, the term 
“large” renders the claims indefinite as a numerical range is not provided and it is unclear from the written description what range is encompassed by the term “large”.   Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2006/0160332).
With regard to claim 1, Gu teaches a system for laser patterning a semiconductor device (FIG. 6A), comprising: a diode-pumped solid-state laser source (602) configured to generate a pulsed laser beam (para. [0048]), the laser source comprising a slab gain medium (infrared laser, para. [0111]), the laser source further characterized by: a pulse width between about 1 ns and about 4000 ns; and a pulse frequency between about 1 kHz and about 200 kHz (“The preferred maximum laser repetition rate will be at least 10 KHz”, para. [0142]); a large angle galvanometer optical scanner (607/608); and a first telecentric lens (609), the first telecentric lens (609) having a working distance between about 30 mm and about 500 mm (para. [0087]: back working distance 150mm).
Gu does not explicitly teach a pulse energy between about 0.25 mJ and about 10 mJ and the lends having a field of view (FOV) with lateral dimensions substantially equal to or greater than about 137 mm; however, with regard to these limitations in related to Gu, it is submitted that these limitations relate merely to pulse energy and dimensional variations of Gu (see claims 18, 29-30, FIG. 6A: the laser pulse having a pulse energy is controlled for high speed and precise laser trimming, and the lens 609 focuses the laser pulse into one spot within a field of the lens 609.   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Gu  reference, such that a pulse energy between about 0.25 mJ and about 10 mJ and the lends having a field of view (FOV) with lateral dimensions substantially equal to or greater than about 137 mm, as suggested and taught by Gu as a matter of routine experimentation and/or because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   
With regard to claim 2, Gu teaches the laser source is an infrared (IR) laser source (para. [0111].
With regard to claim 3, Gu teaches the first telecentric lens has a telecentric error value of less than about 5° (para. [0187, telecentricitity is less than 3 degrees]).
With regard to claim 7, Gu teaches a controller in communication with the laser source and the galvanometer optical scanner, the controller configured to modulate the pulse energy, the pulse width, and the pulse frequency of the laser source (“providing a laser trimmer including: a pulsed laser system, a beam delivery system, and a controller; providing a control program which, when executed, causes the controller to control the systems to cause one or more laser output pulses of a pulsed laser output to laser trim the at least one element while avoiding microcracking with the at least one element, the pulsed laser output having a repetition rate of about 10 KHz or greater and a visible laser wavelength, the beam delivery system having an optical subsystem to produce a focused spot having a non-uniform intensity profile along a direction and having a diameter less than about 15 microns from the one or more laser output pulses, the wavelength being short enough to produce the desired short wavelength benefits of small spot size, tight tolerance and high absorption, but not so short so as to cause microcracking.”, cl. 12).
With regard to claim 8, Gu teaches the controller is further configured to modulate a pulse shape of the laser source (“providing a laser trimmer including: a pulsed laser system, a beam delivery system, and a controller; providing a control program which, when executed, causes the controller to control the systems to cause one or more laser output pulses of a pulsed laser output to laser trim the at least one element while avoiding microcracking with the at least one element, the pulsed laser output having a repetition rate of about 10 KHz or greater and a visible laser wavelength, the beam delivery system having an optical subsystem to produce a focused spot having a non-uniform intensity profile along a direction and having a diameter less than about 15 microns from the one or more laser output pulses, the wavelength being short enough to produce the desired short wavelength benefits of small spot size, tight tolerance and high absorption, but not so short so as to cause microcracking.”, cl. 12).
With regard to claim 9, Gu teaches the pulse shape of the laser source is rectangular or chair shaped (“Fine control and adjustment of the cut size and shape change the resistance to a desired value, as illustrated in FIGS. 1 a-1 c”, para. [0085]).
With regard to claim 10, Gu teaches an adjustable stage (617) disposed on linear and parallel tracks (“a two-axis precision step and repeat translator illustrated schematically as 617 may be used to position the substrate within the field of galvanometer based mirror system 607,608 (e.g.: in the X-Y plane)., para. [0112], FIG. 6A).
With regard to claim 11,  the limitation of the adjustable stage is configured to receive a substrate having lateral dimensions of about 156 mm or greater would have been obvious before the effective date of the application in view of Gu as the citation teaches a back working distance of 150 mm, and accordingly, such a limitation would have been within the level of skill of one of ordinary skill in the art as a matter of routine experimentation.
With regard to claim 16, Gu teaches a system for laser patterning a semiconductor device (FIG. 6A), comprising: a diode-pumped solid-state laser source (602) configured to generate a pulsed laser beam (para. [0048]), the laser source comprising a slab gain medium (infrared laser, para. [0111]), the laser source further characterized by: a pulse width between about 1 ns and about 4000 ns; and a pulse frequency between about 1 kHz and about 200 kHz (“The preferred maximum laser repetition rate will be at least 10 KHz”, para. [0142]); a large angle galvanometer optical scanner (607/608); and a first telecentric lens (609), the first telecentric lens (609) having a working distance between about 30 mm and about 500 mm (para. [0087]: back working distance 150mm).
Gu does not explicitly teach a pulse energy between about 0.25 mJ and about 10 mJ and the lends having a field of view (FOV) with lateral dimensions substantially equal to or greater than about 137 mm; however, with regard to these limitations in related to Gu, it is submitted that these limitations relate merely to pulse energy and dimensional variations of Gu (see claims 18, 29-30, FIG. 6A: the laser pulse having a pulse energy is controlled for high speed and precise laser trimming, and the lens 609 focuses the laser pulse into one spot within a field of the lens 609.   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Gu  reference, such that a pulse energy between about 0.25 mJ and about 10 mJ and the lends having a field of view (FOV) with lateral dimensions substantially equal to or greater than about 137 mm, as suggested and taught by Gu as a matter of routine experimentation and/or because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   
Gu further teaches an adjustable stage (617) having bi-directional movement, the movement of the stage synchronized with a movement of the galvanometer optical scanner (“a two-axis precision step and repeat translator illustrated schematically as 617 may be used to position the substrate within the field of galvanometer based mirror system 607,608 (e.g.: in the X-Y plane), para. [0112]).
With regard to claim 17, Gu teaches the first telecentric lens has a telecentric error value of less than about 5° (para. [0187, telecentricitity is less than 3 degrees]).
Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2006/0160332) and Sercel et al. (US 2020/0039002).
With regard to claim 12, Gu teaches a system for laser patterning a semiconductor device (FIG. 6A), comprising: a diode-pumped solid-state laser source (602) configured to generate a pulsed laser beam (para. [0048]), the laser source comprising a slab gain medium (infrared laser, para. [0111]), the laser source further characterized by: a pulse width between about 1 ns and about 4000 ns; and a pulse frequency between about 1 kHz and about 200 kHz (“The preferred maximum laser repetition rate will be at least 10 KHz”, para. [0142]); a large angle galvanometer optical scanner (607/608); and a first telecentric lens (609), the first telecentric lens (609) having a working distance between about 30 mm and about 500 mm (para. [0087]: back working distance 150mm).
Gu does not explicitly teach a pulse energy between about 0.25 mJ and about 10 mJ and the lends having a field of view (FOV) with lateral dimensions substantially equal to or greater than about 137 mm; however, with regard to these limitations in related to Gu, it is submitted that these limitations relate merely to pulse energy and dimensional variations of Gu (see claims 18, 29-30, FIG. 6A: the laser pulse having a pulse energy is controlled for high speed and precise laser trimming, and the lens 609 focuses the laser pulse into one spot within a field of the lens 609.   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Gu  reference, such that a pulse energy between about 0.25 mJ and about 10 mJ and the lends having a field of view (FOV) with lateral dimensions substantially equal to or greater than about 137 mm, as suggested and taught by Gu as a matter of routine experimentation and/or because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   
Further, although Gu teaches the adjustable stage as claimed; the citation does not explicitly teach the limitation of the adjustable stage is coupled to a linear stage encoder to provide location information of the stage to the controller.   However, Sercel teaches “The motion controller 734 may receive position feedback information (e.g., from an encoder) representing a position of the mask positioning stage 732 and uses the position feedback to control positioning of the stage 732. “, para. [0060].   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Gu reference, such that the adjustable stage is coupled to a linear stage encoder to provide location information of the stage to the controller, as suggested and taught by Sercel, for the purpose of providing explicit positional control (para. [0060]).
With regard to claim 13, Sercel teaches a camera pointed at the adjustable stage and in communication with the controller (“vision correction system 1100 may include one or more alignment cameras 1152, 1154 to view the scribe lines 1103 on the workpiece 1101. The alignment cameras 1152, 1154 may be digital progressive scan cameras. The alignment cameras 1152, 1154 may be stationary and mounted at opposite sides of the laser machining system at substantially the same position in the Y axis such that the cameras 1152, 1154 view at least one of the scribe lines 1103 proximate respective ends of the scribe line.”, para. [0075]).
With regard to claim 15, Sercel teaches a debris collector (130) for creating a cross-flow of circulated gas in a processing region of the system (para. [0032]).

Allowable Subject Matter
Claims 4-6, 14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further assuming the above rejections were overcome.
Claim 20 is allowed.   

	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761